Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-17 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	For claims 5 and 17, the phrase “high-performance electronic computing device” has been interpreted as devices “that can parallelize the computations” as defined by the Specification (note page 13, paragraph [0029]).

Allowable Subject Matter
4.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claim 1, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
validate public keying material including an elliptic curve by simultaneously computing an elliptic curve supersingularity check along with an elliptic curve public point check


For independent claim 12, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
validate public keying material including an elliptic curve by computing an elliptic curve supersingularity check by simultaneously evaluating scalar point multiplication results over a first plurality of elliptic curve points and by utilizing the scalar point multiplication results against a point at infinity

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438